Citation Nr: 0302180	
Decision Date: 02/05/03    Archive Date: 02/19/03	

DOCKET NO.  99-14 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1965 to April 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
PTSD.  Although the veteran initially requested a Board 
hearing, he subsequently withdrew that request. 

In June 1986 and December 1987, the Board denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD.  In April 
1993, the RO found that no new and material evidence had been 
submitted warranting reopening of the claim of service 
connection for an acquired psychiatric disorder.  The veteran 
was informed of this determination that month.  The veteran 
did not appeal this determination.  Accordingly, the issue of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, including the issue of whether new 
and material evidence has been submitted to reopen this 
previously denied claim, is not before the Board at this 
time.  The sole issue before the Board is whether the veteran 
should be granted service connection for PTSD.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that the veteran was 
subjected to the claimed stressor events in service.

2.  It is not shown that the veteran has PTSD due to a 
stressor event in service.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reveal that in April 1966 the veteran 
was recorded to have situational depression following recent 
conduct reports.  He stated that he had awakened during the 
night trembling and with vivid recollections of a dream.  No 
combat was indicated.  The veteran's discharge examination 
was conducted in April 1967.  He was reported to be normal 
psychiatrically.  

Service personnel records fail to indicate combat or combat-
related activities.  The veteran did receive the National 
Defense Service Medal and Vietnam Service Medal.  He was 
discharged from active service in April 1967.  

In February 1974 the veteran was admitted to the Wichita 
State Mental Hospital on a temporary commitment from Cook 
County Hospital.  The reason for the admission was that he 
had been having some trouble with his brother "picking" on 
him.  The discharge diagnosis was paranoid schizophrenia.  
Reports of treatment from 1974 to 1978 indicated diagnoses of 
schizophrenia.  No reference was made to combat-related 
stressors or PTSD-related symptoms.  

In a VA claim received at the RO in August 1985, the veteran 
contended that his extreme nervous condition began in 1966 
while serving aboard the U.S.S. Richard D. Anderson when the 
ship was hit by a torpedo and "we were all in the water for 
over an hour, with the enemy shelling us all the time."  

In May 1997, the veteran and his representative filed a claim 
seeking service connection for PTSD.  In June 1997, the 
veteran contends that he had been a gunner's mate on a 
riverboat in Vietnam in June 1967 and that he suffers from 
nightmares, flashbacks, and a withdrawal from society.  

In June 1997, the RO requested additional information 
regarding the veteran's alleged stressors in service.  In a 
response received in July 1997, the veteran contends that he 
was a gunner's mate aboard the U.S.S. Richard B. Anderson.  
It is contended that in May of 1965 incoming rounds were 
taken on the port side of the ship.  He contends that the 
ship returned fire, killing everyone" on board.  The veteran 
repeated that the name of the ship was the U.S.S. Richard B. 
Anderson. 

The RO sought to confirm the veteran's alleged stressor event 
in service.  In a May 1998 report, the Department of the 
Army, United States Army and Joint Services Environmental 
Support Group (now the United States Armed Services Center 
for Research of Unit Records or "USASCRUR"), stated that the 
history of the U.S.S. Richard B. Anderson indicates that the 
ship did not serve in Vietnam during the veteran's tour of 
duty aboard that ship, May 1965 to January of 1966.  These 
dates were documented within the veteran's service personnel 
record.  A detailed report regarding the history of the 
U.S.S. Richard B. Anderson was submitted along with this 
report.  The detailed history of this ship provided by 
USASCRUR does not support the veteran's alleged stressors.        

Additional medical records were obtained by the RO or 
submitted by the veteran.  They indicate treatment for PTSD 
at a VA Medical Center (VAMC).  In a February 1999 medical 
report, a VA clinical psychologist stated that in his 
opinion, based on the extensive clinical interviews with the 
veteran, his psychological testing indicated someone who 
engaged in the kinds of combat support roles he describes.  
The veteran was diagnosed with PTSD.  The veteran has 
submitted additional medical records regarding his treatment 
for schizophrenia in 1974.

The veteran's representative has submitted written argument.

II.  Veterans Claims Assistance Act of 2000t

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.150(a).  The RO 
provided the veteran forms to authorize release of 
information and to confirm stressors.  No other forms were 
necessary to prosecute his claim.

After reviewing the claims folder, the Board finds that there 
has been compliance with the assistance provisions set forth 
in the new law and regulation.  The record in this case 
includes extensive efforts by the RO to support the veteran's 
claim, including attempts to confirm the veteran's alleged 
stressor in service.  Moreover, in a December 2002 letter and 
a December 2000 supplemental statement of the case, the 
veteran was effectively furnished the notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In response 
to the December 2002 letter from the Board regarding the VCAA 
and the evidence that would support this claim, the veteran 
responded that he had been suffering from PTSD since 1972.  
The veteran also noted VA hospital treatment in Texas.  

Medical records regarding treatment of the veteran in Texas 
have been associated with the veteran's claims folder.  In 
any event, the critical issue in this case (as will be 
discussed below) is the veteran's alleged stressor or 
stressors in service.  The veteran has been diagnosed with 
PTSD.  Additional medical records regarding treatment of the 
PTSD would not provide a basis to award the veteran service 
connection for this condition.  This finding will be 
explained in greater detail below.  Additional medical 
records from the VAMC would not provide a basis to grant the 
veteran's claim of service connection for PTSD without 
confirmed stressors.  Accordingly, the Board finds no basis 
to remand this case to the RO for additional development even 
assuming the unlikely circumstance that additional pertinent 
medical records from Texas were available.  The veteran has 
supplied no information that would provide a basis to confirm 
the veteran's alleged stressors in service.  Additionally, 
without verified inservice stressors, additional action to 
schedule the veteran for a VA psychiatric examination is not 
necessary since any diagnosis of PTSD related to service 
would have to be based on verified inservice stressors.  
Accordingly, there is no basis to further delay appellate 
review for additional development.

III.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
The VA regulation was changed in June 1999 to conform to the 
United States Court of Appeals for Veterans Claims (Court) 
determination in Cohen v. Brown, 10 Vet. App. 128 (1997).  As 
the Cohen determination was in effect when the RO reviewed 
this case, the Board finds no prejudice to the veteran in 
proceeding with this case at this time. 

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the Court, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  It is also clear that the Board 
is not required to accept an appellant's statements regarding 
his alleged symptoms, including nightmares, flashbacks, and 
other difficulties he associates with his active service, if 
the Board does not find the statements regarding his symptoms 
to be credible.

The starting point for analyzing a claim of service 
connection for PTSD is a determination whether there is 
evidence of one or more "stressors."  The question of a 
"stressor" also bears upon credibility determinations, as 
certain veterans who "engaged in combat with the enemy" 
gain evidentiary presumptions.   38 C.F.R. § 3.304(d).  Under 
the controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred.  
38 C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
98 (1993).

Under the framework established in Zarycki, 6 Vet. App. at 
97-98, the Board must make an explicit determination as to 
whether the veteran engaged in combat with the enemy.  The 
question of what evidence is considered satisfactory proof 
that a veteran engaged in combat with the enemy was addressed 
by the VA General Counsel in VAOPGCPREC 12-99 (October 18, 
1999), when the General Counsel held that the plain language 
of 38 U.S.C.A. § 1154(b) requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  It was indicated that the determination as 
to whether a veteran "engaged in combat with the enemy" 
necessarily must be made on a case-by-case basis with 
reference to the general statutory standards.  Evidence that 
the veteran participated in attacking or defending an attack 
of the enemy would ordinarily show he had engaged in combat.  
The Court has indicated that evidence submitted to support a 
claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety 
of other types of evidence.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  

In Gaines, the Court stated that 38 U.S.C.A. § 1154(b) does 
not require the acceptance of the veteran's assertions that 
he engaged in combat.  Id. at 359.  The Court has made clear 
that the VA cannot ignore the veteran's assertions and must 
evaluate his statements along with all other relevant 
evidence.  Id. 

Here, the Board finds that the veteran did not engage in 
combat with the enemy as defined within 38 U.S.C.A. § 
1154(b).  Service personnel records and medical records do 
not support the contention that he did.  His decorations do 
not provide a basis to conclude that he was ever exposed to 
combat during his active service.  His own contentions 
regarding his alleged combat in service have never been 
clear.  USASCRUR was specifically unable to confirm the 
veteran's contentions.  A medical provider cannot provide 
supporting evidence that the claimed in-service event 
actually occurred based on a post-service medical 
examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 (1996).  
The veteran's own testimony will not be sufficient.  Id.  His 
credibility in the statements he has provided in this matter 
is suspect, e.g., in August 1985 he contends that while 
serving aboard the U.S.S. Richard D. Anderson the ship was 
hit by a torpedo and "we were all in the water for over an 
hour, with the enemy shelling us all the time."  The record 
does not include any confirmation of this claimed incident.  
Accordingly other credible supporting evidence for the 
stressors in service must be provided.  

The veteran has indicated stressors in service.  They include 
the following: (1) being a gunner's mate on a riverboat in 
Vietnam in 1967; and (2) being involved in combat aboard the 
U.S.S. Richard B. Anderson in May of 1965.  None of these 
stressors have been confirmed.  In fact, the report received 
from the USASCRUR clearly refutes the veteran's contentions 
regarding his "combat" aboard the U.S.S. Richard B. Anderson.  
Upon analyzing the evidence, the Board finds that the veteran 
has failed to supply "credible" evidence of his alleged 
inservice stressors.  None of his alleged stressors is 
confirmed and the undersigned can find no basis in which the 
VA could now confirm his stressors.  

The extensive efforts of the VA to confirm the alleged 
stressors, resulting in the report of the USASCRUR in May 
1998, was considered in determining whether an additional 
effort should be made to confirm the alleged stressor in 
service.  The veteran's own contentions, based on a review of 
the evidence of record, including extensive treatment for 
schizophrenia without reference to the veteran's military 
service years prior to his claim of PTSD, supports this 
determination.

Although PTSD has been diagnosed on several occasions, such 
diagnoses were based on stressor events he described that are 
not confirmed.  No additional medical evidence is needed.  To 
establish entitlement to service connection for PTSD, the 
veteran must present both medical evidence diagnosing the 
condition and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f) (emphasis 
added).  Without credible supporting evidence of an inservice 
stressor, even unequivocal medical evidence that a claimant 
has all of the symptoms needed to establish that he has PTSD 
would be insufficient to establish service connection for 
PTSD.  An additional medical record indicating PTSD, even if 
it existed, would provide no basis to award the veteran 
service connection for PTSD.

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting his claim and the evidence against the claim are 
in equipoise, the benefit of the doubt doctrine is 
inapplicable where, as here, the overwhelming preponderance 
of the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1990). 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

